Citation Nr: 1532434	
Decision Date: 07/30/15    Archive Date: 08/05/15

DOCKET NO.  09-39 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Seattle, Washington


THE ISSUES

1.  Entitlement to service connection for bilateral hearing loss.

2.  Entitlement to service connection for tinnitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

K. Churchwell, Associate Counsel

INTRODUCTION

The Veteran served on active duty from December 1969 to October 1973.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.  The case is currently under the jurisdiction of the RO in Seattle, Washington.

In September 2013 the Veteran testified before a RO Decision Review Officer (DRO).  A transcript is of record.

The Veteran also requested a video teleconference hearing before the Board in the September 2012 VA Form 9.  However, in an October 2014 statement he withdrew his request for a hearing and VA therefore has no duty to provide an opportunity for a hearing in this case.  See 38 C.F.R. § 20.704(e) (2014).


FINDINGS OF FACT

1.  The Veteran's bilateral hearing loss disability did not have onset during active service, was not caused by an event, injury, or disease in active service, and did not manifest within one year of separation from active service.  

2.  The Veteran's tinnitus did not have onset during active service, was not caused by an event, disease, or injury during active service, and did not manifest within one year of separation from active service.  



CONCLUSIONS OF LAW

1.  The criteria for service connection for bilateral hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2014).  

2.  The criteria for service connection for tinnitus have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309(a) (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  Upon receipt of a substantially complete application for benefits, VA is required to notify the claimant and representative of any information and evidence necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  For service-connection claims, the notice should address the downstream elements of disability rating and effective date.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  VA provided adequate notice in a letter sent to the Veteran in April 2008.  

VA has a duty to assist a claimant in the development of a claim.  That duty includes assisting the claimant in the procurement of service and other relevant records and providing an examination when necessary.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2014).  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The RO has associated the Veteran's service treatment records and VA treatment records with the claims file and afforded the Veteran with adequate examination.  The examiner considered the relevant history, provided a detailed description of that condition, and provided an extensive analysis to support the conclusions reached.  See Stefl v. Nicholson, 21 Vet. App. 120, 123-24 (2007).  

In summary, the Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of these claims.


Merits

The Veteran contends that service connection is warranted for bilateral hearing loss and tinnitus on the basis that noise exposure during service caused his present hearing loss. 

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  To establish a right to compensation for a present disability, a veteran must show:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Holton v. Shinseki, 557 F.3d 1362 (Fed. Cir. 2010); Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004).  

Service connection will be presumed if a veteran has a current disability resulting from a certain chronic disease, including sensorineural hearing loss or tinnitus as organic diseases of the nervous system, if that disease manifested to a compensable degree within one year of separation from active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2014).

For purposes of applying the laws administered by VA, impaired hearing will be considered to be a disability when the auditory threshold in any of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz (Hz) is 40 decibels (dB) or greater; or when the auditory thresholds for at least three of the frequencies of 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2014).  

At the September 2013 DRO hearing the Veteran testified he noticed his hearing loss 15 years ago.  He further stated he worked in aircraft departments when he was in the Navy, which required him to work around loud, gas turbine compressor equipment as well as the jets.  Therefore, the Veteran concluded that exposure caused part of his loss of hearing.  Relating to his tinnitus, the Veteran testified the onset was probably 12 years ago and has gotten worse.  

A VA examination was performed in October 2008.  At the examination, the Veteran reported military noise exposure from aircraft, gasoline and diesel engines.  He also indicated he wore hearing protection devices and the examiner noted a significant history of post-military occupational noise exposure from machinery while working as a utility plant operator for 21 years and in commercial construction for 8.5 years.  In addition, the Veteran has a history of recreational noise exposure from hunting.  For the frequency range 500 Hz to 4000 Hz, the examiner diagnosed the Veteran with normal hearing sloping to a moderate sensorineural hearing loss in the right ear and normal hearing sloping to a moderately-severe sensorineural hearing loss in the left ear.  He was also diagnosed with constant tinnitus.  These diagnoses satisfy the first prong of the service connection claim.

Regarding the in-service incurrence of the disease or injury, the Board notes the Veteran's October 1973 Report of Medical Examination for purposes of separation indicated the Veteran's hearing was within normal limits.  

Similarly, the October 2008 examiner noted the service treatment records document hearing well within normal limits in both ears at both enlistment and separation.  The records were also negative for tinnitus.  The examiner further indicated the Veteran has a significant history of post-military noise exposure.  The examining audiologist noted a study by the Institute of Medicine (2005) concluded that there is no scientific basis for hearing normal at discharge and delayed or late onset noise-induced hearing loss being attributable to military noise exposure several years later In his clinical opinion, the bilateral hearing loss and tinnitus were not caused by or a result of military service.  

The Board finds that the Veteran's separation examination, associated report of medical history, and the October 2008 examiner's opinions are more probative and persuasive than the Veteran's current report of hearing loss and tinnitus symptoms.  The October 2008 examiner also considered the Veteran's statements and history in providing an opinion that the hearing loss and tinnitus were not related to service.

Under certain circumstances, lay statements may support a claim for service connection by reporting the occurrence of lay-observable events or the presence of disability, or symptoms of disability, susceptible of lay observation.  Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  However, the Board finds no basis for concluding that the Veteran is competent to establish the etiology of hearing loss or tinnitus in the absence of specialized training.  The Board finds the examiner's opinions more persuasive because of the medical training of the examiner.  Furthermore, the Veteran has submitted no contrary competent medical evidence that shows that hearing loss or tinnitus is related to service.

Accordingly, the Board finds that the preponderance of the evidence is against the Veteran's claims for service connection for bilateral hearing loss and tinnitus.  Therefore, his claims are denied.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2014).

						(CONTINUED ON NEXT PAGE)

ORDER

Entitlement to service connection for bilateral hearing loss is denied.

Entitlement to service connection for tinnitus is denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


